 



Exhibit 10.6
Execution Copy
LOAN TRANSFER AGREEMENT
     This LOAN TRANSFER AGREEMENT (this “Agreement”) is dated as of November 15,
2007, by and among QUEST RESOURCE CORPORATION, a Nevada corporation (“QRC”),
QUEST CHEROKEE, LLC, a Delaware limited liability company (“Borrower”), Quest
Oil & Gas Corporation (“QO&G”), Quest Energy Service, Inc. (“QES”), and Quest
Cherokee Oilfield Service, LLC (“QCOS”; QO&G, QES and QCOS collectively the
“Guarantors”), GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for
the Senior Lenders (defined below) under the Senior Credit Agreement (defined
below) (the “Senior Agent”), GUGGENHEIM CORPORATE FUNDING, LLC, as
administrative agent for the Second Lien Lenders (defined below) under the
Second Lien Term Loan Agreement (defined below) (the “Second Lien Agent”),
GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for the Third Lien
Lenders (defined below) under the Third Lien Term Loan Agreement (defined below)
(the “Third Lien Agent”), the Senior Lenders, the Second Lien Lenders, the Third
Lien Lenders, WELLS FARGO FOOTHILL, INC. as issuing bank under the Senior Credit
Agreement (the “Letter of Credit Issuer”), GUGGENHEIM CORPORATE FUNDING, LLC, as
Collateral Agent under the Intercreditor Agreement (defined below) (the
“Collateral Agent” and, together with the Senior Agent, Second Lien Agent and
the Third Lien Agent, collectively, the “Agents”), ROYAL BANK OF CANADA, as
administrative agent and collateral agent for the New Lenders (defined below)
under the New Credit Agreement (defined below) (the “New Agent”) and the New
Lenders.
RECITALS
     A. Pursuant to the terms of that certain Amended and Restated Senior Credit
Agreement dated as of February 7, 2006 (as amended, the “Senior Credit
Agreement”), among QRC, Borrower, the Senior Agent, and the Lenders (as defined
in the Senior Credit Agreement) party thereto (collectively, the “Senior
Lenders”), the Senior Lenders have made certain loans and other financial
accommodations to QRC and Borrower, as evidenced by the Senior Credit Agreement
and (i) the Letters of Credit (as defined in the Senior Credit Agreement) listed
on Exhibit F hereto (the “Outstanding Letters of Credit”), and (ii) the Swap
Agreements (as defined in the Senior Credit Agreement) identified on Exhibit C
hereto (the “Outstanding Swap Agreements”).
     B. Pursuant to the terms of that certain Amended and Restated Second Lien
Term Loan Agreement dated as of June 9, 2006 (as amended, the “Second Lien Term
Loan Agreement”), among QRC, Borrower, the Second Lien Agent, and the Lenders
(as defined in the Second Lien Term Loan Agreement) party thereto (collectively,
the “Second Lien Lenders”), the Second Lien Lenders have made certain loans and
other financial accommodations to QRC and Borrower, as evidenced by the Second
Lien Term Loan Agreement.
     C. Pursuant to the terms of that certain Third Lien Term Loan Agreement
dated as of June 9, 2006 (as amended, the “Third Lien Term Loan Agreement” and
together with the Senior Credit Agreement and Second Lien Term Loan Agreement,
the “Existing Credit Agreements”),
Quest Loan
Transfer Agreement

 



--------------------------------------------------------------------------------



 



among QRC, Borrower, the Third Lien Agent, and the Lenders (as defined in the
Third Lien Term Loan Agreement) party thereto (collectively, the “Third Lien
Lenders” and together with the Senior Lenders and the Second Lien Lenders, the
“Existing Lenders”), the Third Lien Lenders have made certain loans and other
financial accommodations to QRC and Borrower, as evidenced by the Third Lien
Term Loan Agreement.
     D. The aggregate of the indebtedness outstanding under the Existing Credit
Agreements, except and excluding therefrom the indebtedness pertaining to the
Outstanding Letters of Credit and the indebtedness pertaining to the Outstanding
Swap Agreements, is hereafter collectively referred to as the “Existing Debt;”
the documents securing, guaranteeing or otherwise pertaining to the indebtedness
under the Existing Credit Agreements (except and excluding therefrom the
Outstanding Swap Agreements and any letter of credit application and/or or
reimbursement agreement pertaining to any of the Outstanding Letters of Credit)
described on Exhibit B attached hereto are hereafter collectively referred to as
the “Existing Loan Documents”, and all property described in the Existing Loan
Documents as collateral securing such Existing Debt is hereafter collectively
referred to as the “Collateral”.
     E. To set forth the relative rights of the Senior Agent and the Senior
Lenders, the Second Lien Agent and the Second Lien Lenders and the Third Lien
Agent and the Third Lien Lenders, QRC, Borrower, the Guarantors, the Agents, the
Existing Lenders and BP Corporation North America, Inc., formerly known as BP
Amoco Corporation (“BP”), executed that certain Second Amended and Restated
Intercreditor Agreement dated as of June 9, 2006 (as amended, the “Intercreditor
Agreement”).
     F. The Agents and the Existing Lenders (collectively, “Assignors” and, each
individually, an “Assignor”) have agreed to irrevocably sell, transfer and
assign to the New Agent and the lenders (collectively, the “New Lenders” and,
together with the New Agent, collectively, the “Assignees” and, each
individually, an “Assignee”) party to that certain Amended and Restated Credit
Agreement dated as of November 15, 2007, among the New Agent, the New Lenders,
QRC and the Borrower (the “New Credit Agreement”), all of their interests in, to
and under the Existing Debt and the Existing Loan Documents, including, without
limitation, the security interests and liens created thereby and Assignors’
rights to all principal now due or hereafter due and all interest, fees, costs
and expenses relating thereto, save and except (i) the Letter of Credit Issuer’s
lien and security interest in the Cash Collateral (defined below), which the
Letter of Credit Issuer shall retain to secure the obligations of QRC, Borrower
and Guarantors with respect to the Outstanding Letters of Credit, (ii) the
rights and obligations with respect to the Outstanding Letters of Credit,
(iii) the Senior Agent’s and the Senior Lenders’ rights of indemnification which
by their terms would survive the termination of the Existing Loan Documents,
(iv) the Second Lien Agent’s and Second Lien Lenders’ rights of indemnification
which by their terms would survive the termination of the Existing Loan
Documents, (v) the Third Lien Agent’s and Third Lien Lenders’ rights of
indemnification which by their terms would survive the termination of the
Existing Loan Documents, and (vi) the Collateral Agent’s rights of
indemnification which by their terms would survive the termination of the
Existing Loan Documents (the foregoing interests and rights, save and except the
interests and rights described or to which reference is made in the preceding
clauses (i) through (vi), inclusive, being collectively referred to herein as
the “Assigned Rights”), all subject to the terms
Quest Loan
Transfer Agreement

Page 2



--------------------------------------------------------------------------------



 



and conditions set forth herein. For the avoidance of doubt, the Assigned Rights
do not include any internal books and records of any Assignor relating to the
Assigned Rights, including, but not limited to any underwriting memoranda,
internal memoranda, internal correspondence, internal electronic mail, and
correspondence with third parties, including counsel.
AGREEMENTS
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:
     1. Sale and Assignment: Purchase Price: Cash Collateral.
          (a) Upon receipt by (i) the Senior Agent, Second Lien Agent and the
Third Lien Agent of the applicable portions of the Purchase Price (defined
below), (ii) the Letter of Credit Issuer of the Cash Collateral (defined below),
(iii) Royal Bank of Canada of the Swap Assignment (defined below), duly executed
by the parties thereto, and (iv) the Agents of an amount sufficient to pay the
fees and expenses referenced in Section 4 below, (A) each Assignor shall sell,
transfer, assign, grant and convey unto Assignees, their successors and assigns,
on the Assignment Date (defined below) its interest in the Assigned Rights,
WITHOUT RECOURSE, REPRESENTATION OR WARRANTY and (B) the Assignees shall assume
any and all of Assignors’ obligations in and to the Assigned Rights.
          (b) In full payment for the Existing Debt and the Assigned Rights, the
New Agent, on behalf of the New Lenders, will pay, by wire-transfer using the
wiring instructions set forth on Exhibit D hereto (and assuming (i) no change in
the applicable interest rates under the Existing Credit Agreements after the
date hereof and (ii) no further borrowings under the Existing Credit Agreements
after the date hereof), the following amounts to the following parties on or
prior to 3:00 p.m. (New York time) on November 15, 2007: (a) $85,671,885.94, to
Senior Agent, for the benefit of the Senior Lenders (with a per diem of
$19,595.68 for each day after such time and date, if applicable); (b)
$102,677,500.00, to the Second Lien Agent, for the benefit of the Second Lien
Lenders (with a per diem of $28,500.00 for each day after such time and date, if
applicable), (c) $77,273,750.00, to the Third Lien Agent, for the benefit of the
Third Lien Lenders (with a per diem of $26,583.33 for each day after such time
and date, if applicable), (d) $25,000.00, to Senior Agent, for the benefit of
the Senior Agent, Second Lien Agent, Third Lien Agent and the Letter of Credit
Issuer and (e) $44,275.31, to Sidley Austin LLP in respect of legal fees (such
amounts are referred to collectively herein as the “Purchase Price”). Upon
receipt of the Purchase Price, the Senior Agent, Second Lien Agent or the Third
Lien Agent (as applicable) will promptly pay to each Existing Lender such
Existing Lender’s pro rata share of the Purchase Price. A detailed breakdown of
the principal, accrued interest, breakage costs and fees and expenses comprising
the Purchase Price is set forth on Exhibit E. The Agents hereby reserve the
right to notify the Borrower and the New Agent of any change in the applicable
interest rate under the Existing Credit Agreements and of any further borrowing
under the Existing Credit Agreements after the date hereof and to adjust the
Purchase Price accordingly.
Quest Loan
Transfer Agreement

Page 3



--------------------------------------------------------------------------------



 



          (c) The Borrower shall deposit by wire-transfer using the wiring
instructions set forth on Exhibit D hereto into an account in the name of the
Letter of Credit Issuer (the “Cash Collateral Account”) $1,260,000 to be held by
the Letter of Credit Issuer as cash collateral (the “Cash Collateral”) to secure
the obligations of QRC, Borrower and Guarantors set forth in Section 8 of this
Agreement and any reimbursement agreement entered into in connection with any
Outstanding Letter of Credit, including any letter of credit application
therefor (any such reimbursement agreement, a “Reimbursement Agreement”) in
respect of the Outstanding Letters of Credit.
          (d) BP, the Borrower and Royal Bank of Canada shall each execute and
deliver to the other, a Novation Agreement in form and substance acceptable to
each of them (the “Swap Assignment”) with respect to the Outstanding Swap
Agreements.
          (e) This Agreement shall be effective upon the payment of the Purchase
Price deposit of the Cash Collateral in the Cash Collateral Account and the
satisfaction of each of the conditions set forth in this Section 1 and Section 4
(the date on which the last of such conditions to be satisfied is satisfied
being herein referred to as the “Assignment Date”), whereupon the Senior Agent
on behalf of the Senior Lenders, the Second Lien Agent on behalf of the Second
Lien Lenders and the Third Lien Agent on behalf of the Third Lien Lenders shall
promptly deliver to QRC, Borrower and the New Agent the Receipt (the form of
which is attached hereto as Annex 1) confirming (i) the Senior Agent’s, the
Second Lien Agent’s and the Third Lien Agent’s receipt of the applicable
portions of the Purchase Price and (ii) the satisfaction of all other conditions
set forth in this Section 1. Except as set forth in Sections 2 and 3 below, this
Agreement shall expire at, and the Assignors shall have no further obligations
to Assignees after, 3:00 p.m. (New York time) on November 30, 2007, unless the
payment of the Purchase Price, the deposit of the Cash Collateral in the Cash
Collateral Account and each of the conditions set forth in this Section 1 and
Section 4 is timely satisfied on or before such date as provided herein.
     2. Delivery of Existing Loan Documents and Termination Statements. As soon
as reasonably practicable, but in any event within fifteen Business Days (as
defined in the New Credit Agreement) after the Assignment Date, (a) each Agent
will deliver to the New Agent (for the benefit of the Assignees), at no cost or
expense to Assignors, all Existing Loan Documents in the possession of such
Agent and (b) the Collateral Agent shall deliver appropriate assignments, in
recordable form (as applicable), of any and all security documents securing the
Existing Debt to New Agent’s counsel, Thompson & Knight LLP, 333 Clay Street,
Suite 3300, Houston, Texas 77002, attention Robert C. Shearer, Esq. (the
“Delivery Address”); provided, that Collateral Agent shall execute and deliver
to the New Agent, for the benefit of the New Lenders, at no cost or expense to
Assignors, such original assignments (in recordable form) of the mortgages and
deeds of trust described on Exhibit G hereto (collectively, the “Existing
Mortgages”) on the Assignment Date at the Delivery Address, such assignment to
be in substantially the form of Exhibit I hereto and in such number of original
counterparts as requested by New Agent. The Agents and the Existing Lenders
authorize the New Agent following the payment of the Purchase Price, deposit of
the Cash Collateral in the Cash Collateral Account and upon satisfaction of the
other conditions set forth in Section 1 and Section 4 hereof, to file any UCC-3
termination statements and UCC-3 assignments pertaining to UCC financing
statements filed by
Quest Loan
Transfer Agreement

Page 4



--------------------------------------------------------------------------------



 



the Agents in respect of the collateral of QRC and/or Borrower, its subsidiaries
and the Guarantors.
     3. Further Assurances. Following the Assignment Date, (a) Assignors agree,
at no cost or expense to Assignors, to promptly do or cause to be done such
further acts and to execute such further instruments as the New Agent or any New
Lender may reasonably request in order to carry out the purposes of this
Agreement and (b) QRC, Borrower, Guarantors and Assignees agree (i) at no cost
or expense to Assignors, to promptly do or cause to be done such further acts
and to execute such further instruments as any Agent may reasonably request in
order to carry out the purposes of this Agreement and (ii) to pay all fees and
expenses incurred by the Agents, Senior Lenders, Second Lien Lenders, Third Lien
Lenders and the Letter of Credit Issuer in connection with the preparation,
execution, delivery, administration, and enforcement of the Swap Assignment, the
Outstanding Letters of Credit, the Cash Collateral Account (and the pledge
thereof as security for the obligations referenced in Section 1(c) hereof) and
this Agreement.
     4. Fees and Expenses. On or prior to the Assignment Date and as a condition
precedent to the assignment, sale and transfer of the Assigned Rights, the
Borrower shall pay to the Senior Agent, the Second Lien Agent, the Third Lien
Agent and the Collateral Agent all accrued and unpaid fees and expenses
(including, without limitation, attorneys’ fees) payable by QRC, Borrower, or
any Guarantor to any Agent pursuant to the terms of the Senior Credit Agreement,
the Second Lien Term Loan Agreement, the Third Lien Term Loan Agreement, the
Intercreditor Agreement, any other Loan Document or any Outstanding Swap
Agreement. From and after the Assignment Date, the Borrower shall promptly pay
to the Senior Agent, the Second Lien Agent, the Third Lien Agent, the Collateral
Agent and the Letter of Credit Issuer all reasonable fees and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by such
parties in connection with the preparation, negotiation and execution of this
Agreement, the consummation of the transactions contemplated hereby, and the
satisfaction of the obligations of the Senior Agent, the Second Lien Agent, the
Third Lien Agent, the Collateral Agent and the Letter of Credit Issuer
hereunder.
     5. Indemnification. From and after the Assignment Date, (a) the New Agent
shall be deemed for all purposes to replace the Senior Agent, the Second Lien
Agent, the Third Lien Agent and the Collateral Agent under the Existing Loan
Documents and (b) the New Agent shall be deemed for all purposes to have assumed
all obligations of Senior Agent, the Second Lien Agent, the Third Lien Agent and
the Collateral Agent under the Existing Loan Documents. QRC, Borrower and the
Guarantors acknowledge and agree that Assignors are entering into this Agreement
to accommodate each of them, and in connection therewith, QRC, Borrower and the
Guarantors, jointly and severally agree to indemnify and hold the Assignors, the
Letter of Credit Issuer and each of their directors, officers, employees,
agents, affiliates, attorneys, successors and assigns (collectively, the
“Indemnified Parties”) harmless from any and all claims, covenants, promises,
agreements, obligations, controversies, losses, damages, costs, expenses,
demands, causes of action, judgments or liabilities related to this Agreement
(each, a “Loss”), except with respect to any Loss arising out of the gross
negligence or willful misconduct of the Assignors.
Quest Loan
Transfer Agreement

Page 5



--------------------------------------------------------------------------------



 



     6. Disclaimer. ASSIGNEES ACKNOWLEDGE AND AGREE THAT ASSIGNORS HAVE NOT
MADE, DO NOT MAKE AND SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED (INCLUDING WITHOUT LIMITATION,
ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE), ORAL OR WRITTEN, PAST,
PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO THE ASSIGNED RIGHTS
OR FUTURE PERFORMANCE OF THE ASSIGNED RIGHTS OR COLLATERAL RELATING THERETO
INCLUDING WITHOUT LIMITATION THE FOLLOWING: (a) QRC’S, BORROWER’S, OR ANY
GUARANTOR’S TITLE TO THE PROPERTIES REFERRED TO ABOVE OR IN ANY OF THE EXISTING
LOAN DOCUMENTS; (b) THE ACCURACY OF THE PROPERTY DESCRIPTION OR OF ANY RECORDING
OR OTHER INFORMATION STATED, RECITED OR REFERRED TO ABOVE OR IN ANY OF THE
EXISTING LOAN DOCUMENTS; (c) THE VALIDITY, ENFORCEABILITY OR PRIORITY OF THE
NOTES, THE OTHER EXISTING LOAN DOCUMENTS OR THE OUTSTANDING SWAP AGREEMENTS, THE
LIENS OR THE COLLECTIBILITY OF THE LOANS RELATED THERETO OR PERFECTION OF ANY
SECURITY INTEREST OR LIEN; (d) THE EXISTENCE OR BASIS FOR ANY CLAIM,
COUNTERCLAIM, DEFENSE OR OFFSET RELATING TO THE EXISTING DEBT OR THE COMPLIANCE
OF THE EXISTING DEBT WITH ANY LAWS, ORDINANCES OR REGULATIONS OF ANY
GOVERNMENTAL OR OTHER BODY; (e) THE LEGAL, FINANCIAL OR OTHER CAPACITY,
CONDITION OR STATUS OF THE MAKER OR ANY OTHER OBLIGOR, GUARANTOR OR SURETY ON
THE NOTES; (f) THE ECONOMIC, ENVIRONMENTAL OR OTHER VALUE, CONDITION OR STATUS
OF ANY COLLATERAL; AND (g) THE PRESENCE ON OR DISCHARGE OR EMISSION FROM SUCH
PROPERTY OR OTHER COLLATERAL, WHETHER NOW OR IN THE PAST, OF ANY HAZARDOUS
SUBSTANCES (AS DEFINED IN THE SENIOR CREDIT AGREEMENT). ASSIGNEES FURTHER
ACKNOWLEDGE AND AGREE THAT HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE
ASSIGNED RIGHTS AND COLLATERAL RELATING THERETO, ASSIGNEES ARE RELYING SOLELY ON
THEIR OWN INVESTIGATIONS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED
BY ASSIGNORS. THE OBLIGATIONS OF ASSIGNORS HEREUNDER ARE SEVERAL AND NOT JOINT
AND NO ASSIGNOR SHALL BE LIABLE FOR ANY ACT OR FAILURE TO ACT OF ANY OTHER
ASSIGNOR.
     7. Release. QRC, Borrower and the Guarantors jointly and severally forever
release the Assignors and each of their directors, officers, employees, agents,
affiliates, attorneys, successors and assigns from and against any and all
claims, covenants, promises, agreements, obligations, commitments,
controversies, losses, damages, costs, expenses, demands, causes of action,
judgments or liabilities of any kind or character whatsoever, whether matured or
contingent or known or unknown, that such parties may have arising out of, or
with respect to, directly or indirectly, the Existing Loan Documents, the
Outstanding Swap Agreements and the transactions covered thereunder, whether
arising before or after the Assignment Date. Without limiting the foregoing, no
Assignor shall have any obligation to make any loans or issue any letters of
credit under the Existing Loan Documents.
Quest Loan
Transfer Agreement

Page 6



--------------------------------------------------------------------------------



 



     8. Letters of Credit: Cash Collateral.
          (a) Notwithstanding anything contained herein or in the Existing Loan
Documents to the contrary, at all times on and after the Assignment Date, the
obligations of QRC, Borrower and Guarantors with respect to the Outstanding
Letters of Credit (including the reimbursement of any draw with respect thereto)
shall be governed by this Agreement and any Reimbursement Agreement. In the
event of a conflict between this Agreement and any Reimbursement Agreement, this
Agreement shall govern.
          (b) Letter of Credit Issuer agrees with each Senior Lender that, on
the Assignment Date, Letter of Credit Issuer shall be deemed to have repurchased
from each other
          Senior Lender the participation interest in each Outstanding Letter of
Credit deemed sold to each Senior Lender pursuant to Section 2.08(d) of the
Senior Credit Agreement, and concurrently therewith, and notwithstanding
anything to the contrary contained in Section 2.08(d) of the Senior Credit
Agreement, each such Senior Lender shall be released and discharged from all
obligations to reimburse the Letter of Credit Issuer as provided in
Section 2.08(d) of the Senior Credit Agreement and in any letter of credit
application.
          (c) If any payment (an “LC Disbursement”) is made by the Letter of
Credit Issuer or Wells Fargo Bank, N.A. (the “Underlying Issuer”) in respect of
an Outstanding Letter of Credit, QRC, Borrower and Guarantors agree, jointly and
severally, to reimburse such LC Disbursement by paying to the Letter of Credit
Issuer an amount equal to such LC Disbursement on the date that such LC
Disbursement is made. If QRC, Borrower and Guarantors fail to make such payment
when due, in addition to any rights Letter of Credit Issuer and Underlying
Issuer may have hereunder, under any Reimbursement Agreement and applicable law,
Letter of Credit Issuer shall be entitled to apply to such payment, Cash
Collateral in an equal amount to the amount of such payment.
          (d) The obligation of QRC, Borrower and Guarantors to reimburse LC
Disbursements as provided herein shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and any Reimbursement Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of an
Outstanding Letter of Credit, any Reimbursement Agreement or this Agreement, or
any term or provision therein, (ii) any draft or other document presented under
any Outstanding Letter of Credit proving to be forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Letter of Credit Issuer (or Underlying Issuer) under an
Outstanding Letter of Credit against presentation of a draft or other document
that does not comply substantially with the terms of such Outstanding Letter of
Credit or any Reimbursement Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions herein, constitute a legal or equitable discharge of, or provide
a right of setoff against, the obligations of QRC, Borrower and Guarantors
hereunder. Neither the Letter of Credit Issuer or Underlying Issuer shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Outstanding Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any
Quest Loan
Transfer Agreement

Page 7



--------------------------------------------------------------------------------



 



draft, notice or other communication under or relating to any Outstanding Letter
of Credit (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Letter of Credit Issuer or Underlying Issuer.
The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the party of the Letter of Credit Issuer or Underlying
Issuer (as finally determined by a court of competent jurisdiction), the Letter
of Credit Issuer or Underlying Issuer shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of an Outstanding Letter of Credit, the Letter of Credit Issuer
or Underlying Issuer may, in its reasonable discretion, either accept and may
payment upon such documents without responsibility for further investigation, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Outstanding Letter of Credit.
          (e) QRC, Borrower and Guarantors agree, jointly and severally, to pay
(i) to the Letter of Credit Issuer a fee with respect to Letters of Credit,
which shall accrue at one and three-quarters of one percent (1.75%) per annum
(excluding any portion thereof attributable to unreimbursed LC Disbursements
which shall accrue interest at the Federal Funds Effective Rate (as defined in
the Senior Credit Agreement as in effect immediately prior to the Assignment
Date) plus 1% per annum) during the period from and including the date of this
Agreement to but excluding the date on which the Outstanding Letters of Credit
are terminated and cancelled, and (ii) to the Underlying Issuer, for its own
account, its standard fees with respect to processing of drawings under any
Outstanding Letter of Credit. Interest and fees accrued through and including
the last day of each month of each year shall be payable on the third Business
Day following such last day, commencing on the first such date to occur after
the date of this Agreement; provided that all such interest and fees shall be
payable on the date the Outstanding Letters of Credit are terminated and
cancelled and any such interest and fees accruing after such date shall be
payable on demand. If QRC, Borrower and Guarantors fail to pay any such interest
or fee when due, in addition to any rights Letter of Credit Issuer and
Underlying Issuer may have hereunder, under any Reimbursement Agreement and
applicable law, Letter of Credit Issuer shall be entitled to apply to such
payment, Cash Collateral in an equal amount to the amount of such payment.
          (f) As collateral security for the obligations of QRC, Borrower and
Guarantors under this Agreement and any Reimbursement Agreement in connection
with the Outstanding Letters of Credit, each of QRC, Borrower and each Guarantor
hereby grants to the Letter of Credit Issuer a continuing security interest in
the Cash Collateral. Each of QRC, Borrower and each Guarantor acknowledges and
agrees that the Letter of Credit Issuer may exercise and enforce with respect to
the Cash Collateral, in addition to all rights and remedies otherwise available
to the Letter of Credit Issuer, all rights and remedies available to a secured
party under the Uniform Commercial Code in effect in the State of New York. Each
of QRC, Borrower and each Guarantor agrees that it will, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that may be necessary or that the Letter of Credit
Issuer may reasonably request in order (i) to perfect and protect the security
interests in the Cash Collateral created or purported to be created hereby and
Quest Loan
Transfer Agreement

Page 8



--------------------------------------------------------------------------------



 



the first priority of such security interests; (ii) to enable the Letter of
Credit Issuer to exercise and enforce its rights and remedies hereunder and
under the Uniform Commercial Code in effect in the State of New York in respect
of the Cash Collateral; or (iii) to otherwise effect the purposes of this
Agreement, including authorizing and filing such financing or continuation
statements, or amendments thereto, as may be necessary or that the Letter of
Credit Issuer may reasonably request in order to perfect and preserve the
security interests in the Cash Collateral created or purported to be created
hereby.
          (g) The Borrower hereby covenants and agrees that it will use
reasonable efforts to induce each beneficiary of an original Outstanding Letters
of Credit to accept a replacement Letter of Credit issued under the New Credit
Agreement. The Borrower acknowledges and agrees that the Underlying Issuer shall
provide notice to the beneficiaries of the Outstanding Letters of Credit that
the Outstanding Letters of credit will not be automatically extended.
          (h) The Letter of Credit Issuer hereby covenants and agrees that, upon
receipt and cancellation of all Outstanding Letters of Credit, it will promptly
return to the Borrower any remaining Cash Collateral after satisfaction of all
obligations of QRC, Borrower and Guarantors with respect to the Outstanding
Letters of Credit.
          (i) The Letter of Credit Issuer shall have no obligation to invest or
pay interest on the Cash Collateral and the Cash Collateral may be commingled
with Letter of Credit Issuer’s other funds.
     9. Preservation of Liens and Security Interests. Nothing contained herein
shall be deemed to release, modify or impair the liens or security interests in
the Collateral comprising the Assigned Rights in any respect, all of which shall
continue to secure the obligations and indebtedness under the New Credit
Agreement, including, without limitation, the Obligations (as defined in the New
Credit Agreement) and all of which liens and security interests are hereby
ratified and confirmed. QRC and Borrower hereby acknowledge that the New Credit
Agreement represents a renewal, extension, amendment and modification of the
Existing Debt, but does not represent a satisfaction or novation thereof.
     10. Miscellaneous. This Agreement shall be governed by and construed under
the laws of the State of New York and shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument. Facsimiles
shall be effective as originals.
     11. JURY WAIVER. THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
[Signature Page to Follow]
Quest Loan
Transfer Agreement

Page 9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Waiver and Amendment has been duly executed
as of the day and year first above written.

              BORROWER:   QUEST CHEROKEE, LLC    
 
           
 
  By:   /s/ Jerry D. Cash    
 
           
 
      Jerry D. Cash,    
 
      Chief Executive Officer    
 
            QRC:   QUEST RESOURCE CORPORATION
 
           
 
  By:   /s/ Jerry D. Cash    
 
           
 
      Jerry D. Cash,    
 
      Chief Executive Officer    
 
            GUARANTORS:   QUEST CHEROKEE OILFIELD SERVICE, LLC
 
           
 
  By:   /s/ Jerry D. Cash    
 
           
 
      Jerry D. Cash,    
 
      Chief Executive Officer    
 
                QUEST OIL & GAS CORPORATION
 
           
 
  By:   /s/ Jerry D. Cash    
 
           
 
      Jerry D. Cash,    
 
      Chief Executive Officer    
 
                QUEST ENERGY SERVICE, INC.
 
           
 
  By:   /s/ Jerry D. Cash    
 
           
 
      Jerry D. Cash,    
 
      Chief Executive Officer    

Quest Loan
Transfer Agreement

Signature page 1



--------------------------------------------------------------------------------



 



              SENIOR AGENT:   GUGGENHEIM CORPORATE FUNDING,       LLC, as
Administrative Agent, Syndication Agent,     Sole Lead Arranger and Sole
Bookrunner
 
           
 
  By:   /s/ Todd L. Boehly    
 
                Name:  Todd L. Boehly         Title:    Managing Partner    
 
            SENIOR LENDER:   WELLS FARGO FOOTHILL, INC.    
 
           
 
  By:   /s/ Gary Forlenza    
 
                Name:  Gary Forlenza         Title:    VP    
 
            SENIOR LENDER:   MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
                By: Guggenheim Partners Advisory Company as Manager
 
           
 
  By:   /s/ Michael Damaso    
 
                Name:  Michael Damaso         Title:    Senior Managing Director
   
 
            SENIOR LENDER:   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH
INSURANCE
 
                By: Guggenheim Partners Advisory Company    
 
           
 
  By:   /s/ Michael Damaso    
 
                Name:  Michael Damaso         Title:    Senior Managing Director
   

Quest Loan
Transfer Agreement

Signature page 2



--------------------------------------------------------------------------------



 



              SENIOR LENDER:   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY  
 
                By: Babson Capital Management LLC as Investment Adviser
 
           
 
  By:   /s/ Arthur J. McMahon    
 
                Name:  Arthur J. McMahon         Title:    Director    
 
            SENIOR LENDER:   ORPHEUS HOLDINGS LIMITED    
 
                By: Guggenheim Investment Management, LLC as Manager
 
           
 
  By:   /s/ Stephen D. Sautel    
 
                Name:  Stephen D. Sautel         Title:    Senior Managing
Director    
 
            SENIOR LENDER:   ORPHEUS FUNDING LLC    
 
                By: Guggenheim Investment Management, LLC as Manager
 
           
 
  By:   /s/ Stephen D. Sautel    
 
                Name:  Stephen D. Sautel         Title:    Senior Managing
Director    
 
            SENIOR LENDER:   KENNECOTT FUNDING LTD.    
 
                By: Guggenheim Investment Management, LLC as Collateral
Manager
 
           
 
  By:   /s/ Stephen D. Sautel    
 
                Name:  Stephen D. Sautel         Title:    Senior Managing
Director    

Quest Loan
Transfer Agreement

Signature page 3



--------------------------------------------------------------------------------



 



              SENIOR LENDER:   SANDS POINT FUNDING LTD.  
 
                By: Guggenheim Investment Management, LLC as Collateral
Manager
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
:
  Name:   Stephen D. Sautel         Title:   Senior Managing Director  
 
            SENIOR LENDER:   COPPER RIVER CLO LTD.
 
                By: Guggenheim Investment Management, LLC as Manager
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel         Title:   Senior Managing Director
 
            SENIOR LENDER:   GREEN LANE CLO LTD.
 
                By: Guggenheim Investment Management, LLC as Manager
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel         Title:   Senior Managing Director
 
            SENIOR LENDER:   BABSON MID-MARKET CLO LTD. 2007-II
 
           
 
  By:   /s/ Arthur J. McMahon    
 
                Name:   Arthur J. McMahon     Title:   Director
 
           

Quest Loan
Transfer Agreement

Signature page 4



--------------------------------------------------------------------------------



 



              SECOND LIEN AGENT:   GUGGENHEIM CORPORATE FUNDING,       LLC, as
Administrative Agent, Syndication Agent,         Sole Lead Arranger and Sole
Bookrunner    
 
           
 
  By:   /s/ Todd L. Boehly    
 
                Name:  Todd L. Boehly         Title:    Managing Partner    
 
            SECOND LIEN LENDER:   MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
                By: Babson Capital Management LLC as Investment
Adviser
 
           
 
  By:   /s/ Arthur J. McMahon    
 
                Name:  Arthur J. McMahon         Title:    Director    
 
            SECOND LIEN LENDER:   DEL MAR MASTER FUND LTD.
 
                By: Del Mar Asset Management, L.P.
 
           
 
  By:   /s/ Marc V. Simons    
 
                Name:  Marc V. Simons         Title:    Director    
 
            SECOND LIEN LENDER:   BABSON MID-MARKET CLO LTD. 2007-II
 
           
 
  By:   /s/ Arthur J. McMahon    
 
                Name:  Arthur J. McMahon         Title:    Director    

Quest Loan
Transfer Agreement

Signature page 5



--------------------------------------------------------------------------------



 



              SECOND LIEN LENDER:   SPF CDO I, LLC    
 
           
 
  By:   /s/ Richard Petrilli    
 
           
 
  Name:   Richard Petrilli    
 
  Title:   Authorized Signatory    
 
            SECOND LIEN LENDER:   FIELD POINT II, LTD.    
 
           
 
  By:   /s/ Richard Petrilli    
 
           
 
  Name:   Richard Petrilli    
 
  Title:   Authorized Signatory    
 
            SECOND LIEN LENDER:   FIELD POINT IV, LTD    
 
           
 
  By:   /s/ Richard Petrilli    
 
           
 
  Name:   Richard Petrilli    
 
  Title:   Authorized Signatory    
 
            SECOND LIEN LENDER:   FIELD POINT III, LTD    
 
           
 
  By:   /s/ Richard Petrilli    
 
           
 
  Name:   Richard Petrilli    
 
  Title:   Authorized Signatory    
 
            SECOND LIEN LENDER:   WELLS FARGO ENERGY CAPITAL, INC.    
 
           
 
  By:   /s/ William B. Wiener III    
 
           
 
  Name:   William B. Wiener III    
 
  Title:   S.V.P.    

Quest Loan
Transfer Agreement

Signature Page 6



--------------------------------------------------------------------------------



 



              SECOND LIEN LENDER:   DELLACAMERA CAPITAL MASTER FUND, LTD.    
 
           
 
  By:   /s/ Andrew Kurtz    
 
           
 
  Name:   Andrew Kurtz    
 
  Title:   Managing Member    
 
            SECOND LIEN LENDER:   ORPHEUS HOLDINGS LIMITED    
 
                By: Guggenheim Investment Management, LLC as its Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    
 
            SECOND LIEN LENDER:   ORPHEUS FUNDING LLC    
 
                By: Guggenheim Investment Management, LLC as its Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    
 
            SECOND LIEN LENDER:   DEUTSCHE BANK AG NEW YORK BRANCH    
 
                By: DB Services New Jersey, Inc.    
 
           
 
  By:   /s/ Deborah O’Keeffe    
 
           
 
  Name:   Deborah O’Keeffe    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Claudia Roda    
 
           
 
  Name:   Claudia Roda    
 
  Title:   Authorized Signatory    

Quest Loan
Transfer Agreement

Signature Page 7



--------------------------------------------------------------------------------



 



              THIRD LIEN AGENT:   GUGGENHEIM CORPORATE FUNDING,
LLC, as Administrative Agent, Syndication Agent,
Sole Lead Arranger and Sole Bookrunner    
 
           
 
  By:   /s/ Todd L. Boehly    
 
           
 
  Name:   Todd L. Boehly    
 
  Title:   Managing Partner    
 
            THIRD LIEN LENDER:   MA DEEP EVENT, LTD    
 
           
 
  By:   /s/ Jeffrey Golbus    
 
           
 
  Name:   Jeffrey Golbus    
 
  Title:   Assistant Portfolio Manager    
 
            THIRD LIEN LENDER:   COPPER RIVER CLO LTD.    
 
                By: Guggenheim Investment Management, LLC
as Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    
 
            THIRD LIEN LENDER:   ORPHEUS HOLDINGS LIMITED    
 
                By: Guggenheim Investment Management, LLC
as its Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    

Quest Loan
Transfer Agreement

Signature Page 8



--------------------------------------------------------------------------------



 



              THIRD LIEN LENDER:   KENNECOTT FUNDING LTD.    
 
                By: Guggenheim Investment Management, LLC
as Collateral Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    
 
            THIRD LIEN LENDER:   SANDS POINT FUNDING LTD.    
 
                By: Guggenheim Investment Management, LLC
as Collateral Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    
 
            THIRD LIEN LENDER:   ORPHEUS FUNDING LLC    
 
                By: Guggenheim Investment Management, LLC
as Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    
 
            THIRD LIEN LENDER:   DEL MAR MASTER FUND LTD.    
 
                By: Del Mar Asset Management, L.P.    
 
           
 
  By:   /s/ Marc V. Simons    
 
           
 
  Name:   Marc V. Simons    
 
  Title:   Director    

Quest Loan
Transfer Agreement

Signature Page 9



--------------------------------------------------------------------------------



 



              THIRD LIEN LENDER:   GRAND CENTRAL ASSET TRUST, DHV SERIES    
 
           
 
  By:   /s/ Pam Gwin    
 
           
 
  Name:   Pam Gwin    
 
  Title:   Attorney-in-fact    
 
            THIRD LIEN LENDER:   NZC OPPORTUNITIES LLC    
 
                By: Guggenheim Investment Management, LLC
as Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    
 
            THIRD LIEN LENDER:   NZC OPPORTUNITIES (FUNDING) II LIMITED    
 
                By: Guggenheim Investment Management, LLC
as Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    
 
            THIRD LIEN LENDER:   GREEN LANE CLO LTD.    
 
                By: Guggenheim Investment Management, LLC
as Manager    
 
           
 
  By:   /s/ Stephen D. Sautel    
 
           
 
  Name:   Stephen D. Sautel    
 
  Title:   Senior Managing Director    

Quest Loan
Transfer Agreement

Signature Page 10



--------------------------------------------------------------------------------



 



              THIRD LIEN LENDER:   CLAYMORE/GUGGENHEIM STRATEGIC OPPORTUNITIES
FUND    
 
                By: Guggenheim Partners Asset Management, Inc.    
 
           
 
  By:   /s/ Roy Corr    
 
           
 
  Name:   Roy Corr    
 
  Title:   Senior Managing Director    
 
            THIRD LIEN LENDER:   INTEL CORPORATION PROFIT SHARING RETIREMENT
PLAN    
 
                By: Guggenheim Partners Asset Management, Inc.    
 
           
 
  By:   /s/ Roy Corr    
 
           
 
  Name:   Roy Corr    
 
  Title:   Senior Managing Director    
 
            THIRD LIEN LENDER:   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
   
 
                By: Guggenheim Partners Asset Management, Inc.    
 
           
 
  By:   /s/ Roy Corr    
 
           
 
  Name:   Roy Corr    
 
  Title:   Senior Managing Director    

Quest Loan
Transfer Agreement

Signature Page 11



--------------------------------------------------------------------------------



 



              THIRD LIEN LENDER:   WHITEBOX HEDGED HIGH YIELD PARTNERS, L.P.    
 
                By: Whitebox Hedged High Yield Advisors, L.L.C.    
 
           
 
  By:   /s/  Jonathan Wood    
 
           
 
  Name:   Jonathan Wood    
 
  Title:   Director - COO    
 
                By: Whitebox Advisors, L.L.C.    
 
           
 
  By:   /s/  Jonathan Wood    
 
           
 
  Name:   Jonathan Wood    
 
  Title:   Director - COO    
 
            THIRD LIEN LENDER:   GPC LIX, LLC    
 
                By: Guggenheim Advisors, LLC    
 
           
 
  By:   /s/  Jonathan Wood    
 
           
 
  Name:   Jonathan Wood    
 
  Title:   Director - COO    
 
                By: Whitebox Advisors, LLC    
 
           
 
  By:   /s/  Jonathan Wood    
 
           
 
  Name:   Jonathan Wood    
 
  Title:   Director - COO    

Quest Loan
Transfer Agreement

Signature Page 12



--------------------------------------------------------------------------------



 



              NEW AGENT:   ROYAL BANK OF CANADA,
As Administrative Agent and Collateral Agent for the New Lenders    
 
           
 
  By:   /s/  Gail Watkin    
 
           
 
  Name:   Gail Watkin    
 
  Title:   Manager, Agency    
 
            NEW LENDER:   ROYAL BANK OF CANADA,    
 
           
 
  By:   /s/  Jason York    
 
           
 
           Jason York
     Authorized Signatory    

Quest Loan
Transfer Agreement

Signature Page 13



--------------------------------------------------------------------------------



 



EXHIBIT A
Reserved
Quest Loan
Transfer Agreement
Exhibit A-3

 



--------------------------------------------------------------------------------



 



EXHIBIT B
EXISTING LOAN DOCUMENTS

1.   Senior Credit Agreement   2.   Second Lien Term Loan Agreement   3.   Third
Lien Term Loan Agreement   4.   Existing Mortgages   5.   Guaranty Agreements  
6.   Security Agreements

Quest Loan
Transfer Agreement

Exhibit B



--------------------------------------------------------------------------------



 



EXHIBIT C
OUTSTANDING SWAP AGREEMENTS
None.
Quest Loan
Transfer Agreement

Exhibit C



--------------------------------------------------------------------------------



 



EXHIBIT D
WIRING INSTRUCTIONS
Payment of any amount to the Senior Agent, Second Lien Agent and Third Lien
Agent should be made by a wire transfer of immediately available funds directed
as follows:
Wiring Instructions
Bank Name: Fifth Third Bank
ABA #: 042-000-314
Account No.: 07233849665
Account Name: Guggenheim Corporate Funding LLC
Payment of any amount in respect of legal fees to Sidley Austin LLP in
connection with the Senior, Second Lien Term Loan Agreement and Third Lien Term
Loan Agreement should be made by a wire transfer of immediately available funds
directed as follows:
Wiring Instructions
Sidley Austin LLP
Bank Name: JPMorgan Chase Bank, NA
ABA #: 071000013
Account No.: 5519624
Account Name: 5519624
Swift Code: CHASUS33XXX
Payment of any amount to the Letter of Credit Issuer in respect of Cash
Collateral should be made by a wire transfer of immediately available funds
directed as follows:
Wiring Instructions
Bank Name: JPMorgan Chase Bank
                                        New York, New York
ABA #: 021000021
Credit to: Wells Fargo Foothill, Inc.
Account No.: 323-266193
Re: Quest Resource
Swift Code: CHASUS33
Quest Loan
Transfer Agreement

Exhibit D Page 1



--------------------------------------------------------------------------------



 



EXHIBIT E
PURCHASE PRICE

         
Senior Credit Agreement
       
 
       
Principal (Term)
  $ 50,000,000.00  
Interest (Term)
  $ 305,861.11  
Principal (Revolver)
  $ 35,000,000.00  
Interest (Revolver)
  $ 366,024.83  
 
     
Total:
  $ 85,671,885.94  
 
       
Second Lien Term Loan Agreement
       
 
       
Principal
  $ 100,000,000.00  
Interest
  $ 427,500.00  
Prepayment Premium
  $ 2,250,000.00  
 
     
Total:
  $ 102,677,500.00  
 
       
Third Lien Term Loan Agreement
       
 
       
Principal
  $ 75,000,000.00  
Interest
  $ 398,750.00  
Prepayment Premium
  $ 1,875,000.00  
 
     
Total:
  $ 77,273,750.00  
 
       
Legal Fees
  $ 44,275.31  
 
       
Servicing Fee
  $ 25,000.00  
 
       
TOTAL PURCHASE PRICE
  $ 265,692,411.25  
 
     

Quest Loan
Transfer Agreement

Exhibit F



--------------------------------------------------------------------------------



 



EXHIBIT F
OUTSTANDING LETTERS OF CREDIT

             
LC Amount
  Beneficiary   LC Number   Expiry Date $1,000,000.00   Devon Energy Company
and Tall Grass Services
LLC   NZS564784   January 1, 2007 subject to
automatic extension $200,000.00   Victore Insurance
Company   NZS564785   July 7, 2006 subject to
automatic extension but not
beyond July 7, 2009

Quest Loan
Transfer Agreement

Exhibit F



--------------------------------------------------------------------------------



 



EXHIBIT G
MORTGAGE DOCUMENTS

1.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee recorded in Chautauqua County, KA on November 14, 2005 in
Book 129, Page 442.   2.   First Amendment to Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated July 31, 2006
from Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Chautauqua
County, KA on August 10, 2006 in Book 132, Page 715.   3.   Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment of Production
dated November 14, 2005 from Quest Cherokee, LLC, as Mortgagor to Guggenheim
Corporate Funding, LLC, as Collateral Agent for Secured Parties, as Mortgagee
recorded in Elk County, KA on November 14, 2005 in Book 114, Page 700.   4.  
First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee recorded in Elk County, KA on August 10, 2006 in
Book 115, Page 637.   5.   Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated November 14, 2005 from
Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Labette County,
KA on November 14, 2005 in Book 358, Page 26, Document #0022983.   6.   First
Amendment to Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment of Production dated July 31, 2006 from Quest Cherokee, LLC, as
Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee recorded in Labette County, KA on August 16, 2006 in Book
368, Page 46, Document #0026263.   7.   Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated November 14,
2005 from Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding,
LLC, as Collateral Agent for Secured Parties, as Mortgagee recorded in
Montgomery County, KA on November 14, 2005 in Book 553, Page 81.   8.   First
Amendment to Mortgage, Deed of Trust, Security Agreement, Financing Statement

Quest Loan
Transfer Agreement
Exhibit G Page 1

 



--------------------------------------------------------------------------------



 



    and Assignment of Production dated July 31, 2006 from Quest Cherokee, LLC,
as Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee recorded in Montgomery County, KA on August 16,
2006 in Book 559, Page 684.   9.   Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated November 14, 2005 from
Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Neosho County, KA
on November 14, 2005 in Volume 358, Page 1.   10.   First Amendment to Mortgage,
Deed of Trust, Security Agreement, Financing Statement and Assignment of
Production dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee recorded in Neosho County, KA on August 15, 2006 in Book 374, Page 1.
  11.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee recorded in Wilson County, KA on November 14, 2005 in Book
290, Page 258.   12.   First Amendment to Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated July 31, 2006
from Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Wilson County, KA
on August 9, 2006 in Book 300, Page 275.   13.   Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment of Production dated
November 14, 2005 from Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate
Funding, LLC, as Collateral Agent for Secured Parties, as Mortgagee recorded in
Woodson County, KA on November 14, 2005 in Book 99, Page 198.   14.   First
Amendment to Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment of Production dated July 31, 2006 from Quest Cherokee, LLC, as
Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee recorded in Woodson County, KA on August 10, 2006 in Book
100, Page 485.   15.   Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 14, 2005 from Quest
Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral
Agent for Secured Parties, as Mortgagee recorded in Nowata County, OK on
November 14, 2005 in Book 0737, Page 1.

Quest Loan
Transfer Agreement
Exhibit G Page 2

 



--------------------------------------------------------------------------------



 



16.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee recorded in Nowata County, OK on August 10, 2006
in Book 0744, Page 1.   17.   Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated November 14, 2005 from
Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Craig County, OK
on November 14, 2005 in Book 0546, Page 665.   18.   First Amendment to
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee recorded in Craig County, OK on August 10, 2006 in Book 555, Page 729.

Quest Loan
Transfer Agreement
Exhibit G Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Reserved.
Quest Loan
Transfer Agreement
Exhibit H

 



--------------------------------------------------------------------------------



 



Exhibit I
FORM OF ASSIGNMENT OF DEBT AND LIENS
ASSIGNMENT OF DEBT AND LIENS
     THIS ASSIGNMENT OF DEBT AND LIENS (this “Assignment”) is made as of
November 15, 2007 by GUGGENHEIM CORPORATE FUNDING, LLC, as collateral agent for
the Secured Parties (defined below) (“Assignor”), with an address of 135 East
57th Street, 23rd Floor, New York, New York 10022, to ROYAL BANK OF CANADA, as
administrative agent and collateral agent (in such capacities referred to herein
as “Assignee”), with an address of Royal Bank Plaza, P.O. Box 50, 200 Bay
Street, 12th Floor, South Tower, Toronto, Ontario MSJ 2W7.
R E C I T A L S
     A. Pursuant to the terms of that certain Loan Transfer Agreement dated as
of even date herewith (the “Loan Transfer Agreement”) among QUEST RESOURCE
CORPORATION, a Nevada corporation (“QRC”), QUEST CHEROKEE, LLC, a Delaware
limited liability company (“Borrower”), Quest Oil & Gas Corporation (“QO&G”),
Quest Energy Service, Inc. (“QES”) and Quest Cherokee Oilfield Service, LLC
(“QCOS”; QO&G, QES and QCOS collectively the “Guarantors”), GUGGENHEIM CORPORATE
FUNDING, LLC, as administrative agent for the Senior Lenders (as defined in the
Loan Transfer Agreement) under the Senior Credit Agreement (as defined in the
Loan Transfer Agreement), GUGGENHEIM CORPORATE FUNDING, LLC, as administrative
agent for the Second Lien Lenders (as defined in the Loan Transfer Agreement)
under the Second Lien Term Loan Agreement (as defined in the Loan Transfer
Agreement), GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for the
Third Lien Lenders (as defined in the Loan Transfer Agreement) under the Third
Lien Term Loan Agreement (as defined in the Loan Transfer Agreement), the Senior
Lenders, the Second Lien Lenders, the Third Lien Lenders, WELLS FARGO FOOTHILL,
INC. as underlying issuer under the Senior Credit Agreement, GUGGENHEIM
CORPORATE FUNDING, LLC, as Collateral Agent under the Intercreditor Agreement
(as defined in the Loan Transfer Agreement) and ROYAL BANK OF CANADA, as
administrative agent and collateral agent for the New Lenders (as defined in the
Loan Transfer Agreement) under the New Credit Agreement (as defined in the Loan
Transfer Agreement), and the New Lenders, upon satisfaction of certain
conditions specified in the Loan Transfer Agreement the Collateral Agent, as
Assignor, is to deliver assignments in recordable form to assign to Assignee,
for the benefit of the New Lenders the Existing Debt and the liens and security
interests securing the Existing Debt created pursuant to the mortgages described
on Exhibit A hereto (the “Existing Mortgages”).
     NOW THEREFORE, in consideration of the payment by Assignee of the Purchase
Price (as defined in the Loan Transfer Agreement), for $10.00 in hand paid, the
receipt of which is hereby acknowledged, and in consideration of the premises
and for the other good and valuable
Exhibit I Page 1

 



--------------------------------------------------------------------------------



 



consideration, the receipt and sufficiency of which are hereby acknowledged, the
Assignor and Assignee hereby agree as follows:
ARTICLE I
ASSIGNMENT
     Section 1.1 Assignment. Assignor, for good and valuable consideration to
Assignor in hand paid by Assignee, the receipt and sufficiency of which are
hereby acknowledged,
     (a) Assignor hereby GRANTS, BARGAINS, SELLS, ASSIGNS, TRANSFERS AND CONVEYS
to Assignee, without recourse or warranty or representation, express or implied,
statutory or otherwise by Assignor, all of Assignor’s and each Existing Lender’s
(as defined in the Loan Transfer Agreement) rights, titles and interests in and
to the Existing Debt (as defined in the Loan Transfer Agreement) and the
Existing Loan Documents (as defined in the Loan Transfer Agreement) and the
benefit of the liens created by, or arising under, the Existing Mortgages
(collectively, the “Assigned Rights”).
     TO HAVE AND TO HOLD the Assigned Rights unto Assignee, its successors and
assigns, forever; provided, however, Assignee does not assume and shall not be
obligated to pay, perform or discharge any claim, debt, obligation, expense or
liability of Assignor or the Existing Lenders of any kind, whether known or
unknown, absolute or contingent, under the Existing Loan Documents or otherwise,
arising out of any act or omission occurring on or before the date hereof under
the Existing Loan Documents.
     Section 1.2 Acceptance. Assignee, by filing and recording this Assignment
in one or more of the counties referred to on Exhibit A, indicates its
acknowledgment and acceptance of the terms hereof.
ARTICLE II
MISCELLANEOUS
     Section 2.1 Exhibit A. Exhibit A is hereby incorporated into this
Assignment by reference and constitute a part of this Assignment.
     Section 2.2 Successors and Assigns. This Assignment shall be binding upon
Assignor and its successors and assigns.
     Section 2.3 Invalidity. In the event that any one or more of the provisions
contained herein shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof.
     Section 2.4 Counterparts. This Assignment is being executed in several
counterparts, all of which are identical. Each of such counterparts shall for
all purposes be deemed to be an
Exhibit I Page 2

 



--------------------------------------------------------------------------------



 



original and all such counterparts shall together constitute but one and the
same instrument. Executed original counterparts of this Assignment to be filed
for record in the records of the jurisdictions wherein some or all of the
collateral securing the Existing Credit Facilities is situated may have annexed
thereto as Exhibit A only the portions or divisions containing specific
descriptions of the collateral located in those jurisdictions. Whenever a
recorded counterpart of this Assignment contains specific descriptions which are
less than all of the descriptions contained in any fall counterpart on file with
Assignee, the omitted descriptions are hereby included by reference in that
recorded counterpart as if each recorded counterpart conformed to arty full
counterpart on file with Assignee.
     Section 2.5 Governing Law. This Assignment shall be governed by, and
construed in accordance with, the laws of the State of New York, other than the
conflict of laws rules thereof.
[Remainder of Page Intentionally Blank;
Signature Pages Follow]
Exhibit I Page 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Assignment to be executed
by their duly authorized officers effective as of the date first above written.

                  ASSIGNOR:    
 
                GUGGENHEIM CORPORATE FUNDING, LLC,         as Collateral Agent  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

THE STATE OF NEW YORK
COUNTY OF                     

     
Kansas
  The foregoing instrument was acknowledged before me on this ___day of
November, 2007 by                     ,                     of Guggenheim
Corporate Funding, LLC, a Delaware limited liability company, on behalf of said
limited liability company.
 
   
Oklahoma
  The foregoing instrument was acknowledged before me on this ___day of
November, 2007 by                      ,                     of Guggenheim
Corporate Funding, LLC, a Delaware limited liability company, on behalf of said
limited liability company.
 
   
 
  IN TESTIMONY AND WITNESS WHEREOF, I have hereunto set my hand and official
seal on the day and year first above written.
 
                                                                                
          
 
  NOTARY PUBLIC, State of New York                      
 
  My commission expires:
 
   
 
                                      [SEAL]

Exhibit I Page 4

 



--------------------------------------------------------------------------------



 



Exhibit A
Existing Mortgages

1.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee recorded in Chautauqua County, KA on November 14, 2005 in
Book 129, Page 442.   2.   First Amendment to Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated July 31, 2006
from Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Chautauqua
County, KA on August 10, 2006 in Book 132, Page 715.   3.   Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment of Production
dated November 14, 2005 from Quest Cherokee, LLC, as Mortgagor to Guggenheim
Corporate Funding, LLC, as Collateral Agent for Secured Parties, as Mortgagee
recorded in Elk County, KA on November 14, 2005 in Book 114, Page 700.   4.  
First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee recorded in Elk County, KA on August 10, 2006 in
Book 115, Page 637.   5.   Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated November 14, 2005 from
Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Labette County,
KA on November 14, 2005 in Book 358, Page 26, Document #0022983.   6.   First
Amendment to Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment of Production dated July 31, 2006 from Quest Cherokee, LLC, as
Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee recorded in Labette County, KA on August 16, 2006 in Book
368, Page 46, Document #0026263.   7.   Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated November 14,
2005 from Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding,
LLC, as Collateral Agent for Secured Parties, as Mortgagee recorded in
Montgomery County, KA on November 14, 2005 in Book 553, Page 81.   8.   First
Amendment to Mortgage, Deed of Trust, Security Agreement, Financing Statement

Exhibit I Page 5

 



--------------------------------------------------------------------------------



 



    and Assignment of Production dated July 31, 2006 from Quest Cherokee, LLC,
as Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee recorded in Montgomery County, KA on August 16,
2006 in Book 559, Page 684.   9.   Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated November 14, 2005 from
Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Neosho County, KA
on November 14, 2005 in Volume 358, Page 1.   10.   First Amendment to Mortgage,
Deed of Trust, Security Agreement, Financing Statement and Assignment of
Production dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee recorded in Neosho County, KA on August 15, 2006 in Book 374, Page 1.
  11.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee recorded in Wilson County, KA on November 14, 2005 in Book
290, Page 258.   12.   First Amendment to Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production dated July 31, 2006
from Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Wilson County, KA
on August 9, 2006 in Book 300, Page 275.   13.   Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment of Production dated
November 14, 2005 from Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate
Funding, LLC, as Collateral Agent for Secured Parties, as Mortgagee recorded in
Woodson County, KA on November 14, 2005 in Book 99, Page 198.   14.   First
Amendment to Mortgage, Deed of Trust, Security Agreement, Financing Statement
and Assignment of Production dated July 31, 2006 from Quest Cherokee, LLC, as
Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee recorded in Woodson County, KA on August 10, 2006 in Book
100, Page 485.   15.   Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 14, 2005 from Quest
Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral
Agent for Secured Parties, as Mortgagee recorded in Nowata County, OK on
November 14, 2005 in Book 0737, Page 1.

Exhibit I Page 6

 



--------------------------------------------------------------------------------



 



16.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee recorded in Nowata County, OK on August 10, 2006
in Book 0744, Page 1.   17.   Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment of Production dated November 14, 2005 from
Quest Cherokee, LLC, as Mortgagor to Guggenheim Corporate Funding, LLC, as
Collateral Agent for Secured Parties, as Mortgagee recorded in Craig County, OK
on November 14, 2005 in Book 0546, Page 665.   18.   First Amendment to
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
of Production dated July 31, 2006 from Quest Cherokee, LLC, as Mortgagor to
Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties, as
Mortgagee recorded in Craig County, OK on August 10, 2006 in Book 555, Page 729.

Exhibit I Page 7

 



--------------------------------------------------------------------------------



 



ANNEX 1
TO LOAN TRANSFER AGREEMENT
November                     , 2007
VIA FACSIMILE
Quest Cherokee, LLC
c/o Stinson Morrison Hecker LLP
1201 Walnut
Kansas City, Missouri 64106
Facsimile: (816) 412-8174
Attention: Patrick J. Respeliers
Royal Bank of Canada
c/o Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Facsimile: (832) 397-8056
Attention: Robert C. Shearer

Re:   Receipt of Purchase Price and Satisfaction of Conditions under Loan
Transfer Agreement

Ladies and Gentlemen:
          Reference is made to that certain Loan Transfer Agreement dated as of
November ___, 2007 (the “Agreement”), among Guggenheim Corporate Funding, LLC,
as the Senior Agent, the Second Lien Agent, the Third Lien Agent, and the
Collateral Agent, Royal Bank of Canada, as the New Agent, the New Lenders party
thereto, Quest Resource Corporation, Quest Cherokee, LLC, the Guarantors party
thereto, the Senior Lenders party thereto, the Second Lien Lenders party thereto
and the Third Lien Lenders party thereto, relating to, inter alia, the purchase
by the Assignees from the Assignors of the Assigned Rights. Capitalized terms
used but not defined herein shall have the meanings set forth in the Agreement.
We hereby inform you that we have received the Purchase Price in accordance with
the terms of the Agreement, and the conditions precedent set forth in Section 1
of the Agreement have been satisfied. Accordingly, the terms of the Agreement
are effective. Except as set forth in the Agreement, QRC, the Borrower and the
Guarantors owe no further obligations to the Agents or the Existing Lenders in
connection with the Existing Loan Documents.

                  Guggenheim Corporate Funding, LLC,         as Senior Agent,
Second Lien Agent, Third Lien         Agent and Collateral Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Annex I

 